           Case 1:18-vv-01335-UNJ Document 57 Filed 03/26/21 Page 1 of 5




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 18-1335V
                                          UNPUBLISHED


    THERESE TJIMIS,                                             Chief Special Master Corcoran

                         Petitioner,                            Filed: February 22, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.

Adriana Ruth Teitel, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES 1

        On August 30, 2018, Therese Tjimis filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) following the administration of an influenza (“flu”) vaccine
received on October 16, 2017. Petition at 1, 3-4. Petitioner further alleges that the vaccine
was administered within the United States, that she suffered the residual effects of er
injury for over six months, and that she has not received compensation in the form of an
award or settlement for Petitioner’s injury . Petition at 3. The case was assigned to the
Special Processing Unit of the Office of Special Masters.



1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:18-vv-01335-UNJ Document 57 Filed 03/26/21 Page 2 of 5



        On March 12, 2020, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for a SIRVA. On February 22, 2021, Respondent filed a proffer on award
of compensation (“Proffer”) indicating Petitioner should be awarded $85,425.00
(consisting of $85,000.00 for pain and suffering and $425.00 for past unreimbursable
expenses). Proffer at 1-2. In the Proffer, Respondent represented that Petitioner agrees
with the proffered award. Id. Based on the record as a whole, I find that Petitioner is
entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $85,425.00 (consisting of $85,000.00 for pain and suffering and
$425.00 for past unreimbursable expenses in the form of a check payable to
Petitioner. This amount represents compensation for all damages that would be available
under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
            Case 1:18-vv-01335-UNJ Document 57 Filed 03/26/21 Page 3 of 5




            IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                      OFFICE OF SPECIAL MASTERS

 THERESE TJIMIS,

                        Petitioner,
                                                      No. 18-1335V
       v.                                             Chief Special Master Corcoran (SPU)
                                                      ECF
 SECRETARY OF HEALTH AND
 HUMAN SERVICES,

                        Respondent.


              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On August 30, 2018, Therese Tjimis (“petitioner”) filed a petition for compensation

under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -34

(“Vaccine Act” or “Act”), alleging that she suffered a Shoulder Injury Related to Vaccine

Administration (“SIRVA”), as defined in the Vaccine Injury Table, following administration of

an influenza vaccine she received on October 16, 2017. Petition at 1, 3-4.

       On March 11, 2020, the Secretary of Health and Human Services (“respondent”) filed a

Rule 4(c) Report indicating that this case is appropriate for compensation under the terms of the

Act for a SIRVA Table injury, and on March 12, 2020, the Chief Special Master issued a Ruling

on Entitlement finding petitioner entitled to compensation. ECF No. 35; ECF No.36.

I.     Items of Compensation

       A.       Pain and Suffering

       Respondent proffers that petitioner should be awarded $85,000.00 in pain and suffering.

See 42 U.S.C. § 300aa-15(a)(4). Petitioner agrees.




                                                1
            Case 1:18-vv-01335-UNJ Document 57 Filed 03/26/21 Page 4 of 5




       B.       Past Unreimbursable Expenses

       Evidence supplied by petitioner documents that she incurred past unreimbursable

expenses related to her vaccine-related injury. Respondent proffers that petitioner should be

awarded past unreimbursable expenses in the amount of $425.00. See 42 U.S.C. § 300aa-

15(a)(1)(B). Petitioner agrees.

       These amounts represent all elements of compensation to which petitioner is entitled

under 42 U.S.C. § 300aa-15(a). Petitioner agrees.

II.    Form of the Award

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment as described below and requests that the Chief Special Master’s decision and

the Court’s judgment award the following 1: a lump sum payment of $85,425.00, in the form of a

check payable to petitioner.

III.   Summary of Recommended Payments Following Judgment

       Lump sum payable to petitioner, Therese Tjimis:       $85,425.00

                                                      Respectfully submitted,

                                                      BRIAN M. BOYNTON
                                                      Acting Assistant Attorney General

                                                      C. SALVATORE D’ALESSIO
                                                      Acting Director
                                                      Torts Branch, Civil Division

                                                      HEATHER L. PEARLMAN
                                                      Acting Deputy Director
                                                      Torts Branch, Civil Division


1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                 2
         Case 1:18-vv-01335-UNJ Document 57 Filed 03/26/21 Page 5 of 5




                                           ALEXIS B. BABCOCK
                                           Assistant Director
                                           Torts Branch, Civil Division

                                           s/ Adriana Teitel
                                           ADRIANA TEITEL
                                           Trial Attorney
                                           Torts Branch, Civil Division
                                           U.S. Department of Justice
                                           P.O. Box 146, Benjamin Franklin Station
                                           Washington, DC 20044-0146
                                           Tel: (202) 616-3677


Dated: February 22, 2021




                                       3
